Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to the amendment filed 02/28/2022. Claims 1-19 are canceled. Claims 23-24 are amended. Claim 20-33 are currently pending in the application.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 20:
	Step 1: Statutory Category?
	Claim 20 is a system claim, which falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 20/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 20
Revised 2019 Guidance
A situational awareness analysis and fatigue management system comprising:
A system is a machine, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).
a processor
a processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
wherein said processor 
receives input data from a user, wherein said input data comprises a plurality of groups of input data
wherein said processor 
receives input data from a user, wherein said input data comprises a plurality of groups of input data is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g) and see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).

Alternatively, receives input data from a user, wherein said input data comprises a plurality of groups of input data can be performed by a person as a mental process (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The input data that “comprises a plurality of groups of input data” is data.

The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
generates a set of algorithms for each group of said plurality of groups of input data
Abstract Idea: generates a set of algorithms for each group of said plurality of groups of input data can be performed by a person as a mental process (observation, evaluation, judgment, opinion). See 2019 Memorandum 52. See also  eResearchTechnology, Inc. v. CRF, Inc., 186 F. Supp. 3d 463 (W. D. Pa., 2016), aff’d, 2017 WL 1033672 (Mem) (Fed. Cir. 2016) (“obtaining data, generating an algorithm by quantitative analysis, and translating said algorithm into a more useful rule” is an abstract idea); and See also In re Grams, 888 F.2d 835 (Fed.Cir.1989) providing "an algorithm for calculating parameters indicating an abnormal condition”.
causes said set of algorithms to transform said input data into measurements, measurement estimates, and longevity predictions,
Abstract Idea: causes said set of algorithms to operate on said input data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
obtains outputs from said set of algorithms
Abstract Idea: obtains outputs from said set of algorithms can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
generates and displays to said user a dynamic assessment situational awareness (DASA) diagram of said user as a function of situational awareness performance and wakefulness hours of said user from said output,
Abstract Idea: generates to said user a dynamic assessment situational awareness (DASA) diagram of said user as a function of situational awareness performance and wakefulness hours of said user from said output can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

displays to said user a dynamic assessment situational awareness (DASA) diagram of said user as a function of situational awareness performance and wakefulness hours of said user from said output is insignificant post-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (displaying data is an abstract idea.); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015) (holding that “tailoring content based on the viewer’s location or address” was abstract).

The “dynamic assessment situational awareness (DASA) diagram of said user as a function of situational awareness performance and wakefulness hours of said user from said output” is data.
displays a series of dynamic psychomotor vigilance tests (D-PVT) to said user requiring said user to respond to stimulus
displays a series of dynamic psychomotor vigilance tests (D-PVT) to said user requiring said user to respond to stimulus  is insignificant post-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (displaying data is an abstract idea.); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015) (holding that “tailoring content based on the viewer’s location or address” was abstract).
accepts successive input data to said series of D-PVT
accepts successive input data to said series of D-PVT is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).

The “series of dynamic psychomotor vigilance tests (D-PVT) to said user requiring said user to respond to stimulus accepts successive input data to said series of D-PVT” is data.
and measures a difference in time between said successive input data in response to said series of D-PVT as a measure of said user's change in response time in responding to said stimulus in milliseconds (msec) for each of said   series of D-PVT
Abstract Idea: measures a difference in time between said successive input data in response to said series of D-PVT as a measure of said user's change in response time in responding to said stimulus in milliseconds (msec) for each of said   series of D-PVT can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
wherein, using said DASA diagram, said processor identifies situational awareness longevity conditions of said user to perform a task based at least on said difference in time between said successive input data in response to said series of D-PVT and said input data
Abstract Idea: wherein, using said DASA diagram, said processor identifies situational awareness longevity conditions of said user to perform a task based at least on said difference in time between said successive input data in response to said series of D-PVT and said input data can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

“said DASA diagram” is data.

The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
forecasts advanced fatigue conditions of said user based on said identified situational awareness longevity conditions
Abstract Idea: forecasts advanced fatigue conditions of said user based on said identified situational awareness longevity conditions can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
identifies improvements of situational awareness performance of said user to perform said task
Abstract Idea: identifies improvements of situational awareness performance of said user to perform said task can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.
displays said identified situational awareness longevity conditions of said user, said forecast of advanced fatigue conditions of said user and said improvements of situational awareness performance of said user to perform said task, to one or more second users
displays said identified situational awareness longevity conditions of said user, said forecast of advanced fatigue conditions of said user and said improvements of situational awareness performance of said user to perform said task, to one or more second users is insignificant post-solution activity. See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Alternatively, See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (displaying data is an abstract idea.); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015) (holding that “tailoring content based on the viewer’s location or address” was abstract).


	It is apparent that, other than reciting the additional non-abstract limitation of the processor noted in the Independent Claim 20/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the processor does not take the claim out of the mental processes groupings. Hence, considering the language of claim 20 as a whole, the claim limitations fall into the category of mental processes. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 20/Revised 2019 Guidance Table above, recites the additional limitation of the processor which is recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer components: page 2:… a processor; page 6:…including a processor; pages 7-11: …the processor; page 16:… a processor…the processor; pages 17-20, 22, 24, 26-33, 36, 38-44, 46-53 and 60: the processor 100…;. It is apparent that the lack of details about the processor indicates that the processor is generic, or part of generic devices, performing or being used in performing generic computer functions. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, claim 20 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the processor in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. The originally filed Specification merely refers to the processor at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the originally filed Specification, as noted above, supports a finding that the processor is generic, or part of generic devices such as general purpose computers having generic components to perform the functions of receiving and displaying data which represent insignificant pre and post-solutions activity of data gathering and presentation, that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 20/Revised 2019 Guidance Table above, the “receives input data from a user” represents insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Also see Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1065 (E.D. Mo. 2011) aff’d, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data . . . are inconsequential data gathering and insignificant post solution activity”). The additional details of the “receives” limitation are within the realm of abstract ideas as simply describing the data received. As noted in the Independent Claim 20/Revised 2019 Guidance Table above, the “displays” limitations represent insignificant extra-solution activity. Furthermore, as noted in Independent Claim 20/Revised 2019 Guidance Table above, the “displays” limitations, under its broadest reasonable interpretation, encompass acts people can perform using pen and paper because people can write information on paper for display. The claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes (an abstract idea) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of data “receiving”, “generating”, “transforming”, “generating and displaying”, “displaying”, “accepting”, “measuring”, “identifying”, “forecasting”, “identifying”, and “displaying”,  is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to independent claim 23:
	Step 1: Statutory Category?
	Claim 23 is a system claim, which falls within the “machine” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Revised 2019 Memorandum is applied as shown in the Independent Claim 23/Revised 2019 Guidance Table below to identify in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations.
Independent Claim 23
Revised 2019 Guidance
A situational awareness and fatigue management system:
A system is a machine, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).
a processor configured to receive input data and a task schedule from a user
Receiving input data is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g) and see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (computer receives and sends information over a network).
Alternatively, receiving input data and a task schedule from a user can be performed by a person as a mental process (observation, evaluation, judgment, opinion). See 2019 Memorandum 52.

The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
a set of functions comprising instructions that, when operated on by the processor, cause the processor to transform the input data into measurements and measurement estimates of physical, physiological, and medical attributes of a subject
Abstract Idea: transform the input data into measurements and measurement estimates of physical, physiological, and medical attributes of a subject can be performed by a person as a mental process (observation, evaluation, judgment, opinion). See 2019 Memorandum 52. See also  eResearchTechnology, Inc. v. CRF, Inc., 186 F. Supp. 3d 463 (W. D. Pa., 2016), aff’d, 2017 WL 1033672 (Mem) (Fed. Cir. 2016) (“obtaining data, generating an algorithm by quantitative analysis, and translating said algorithm into a more useful rule” is an abstract idea); and See also In re Grams, 888 F.2d 835 (Fed.Cir.1989) providing "an algorithm for calculating parameters indicating an abnormal condition”.
The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
one or more function-generating functions configured to operate on the input data to create new functions
Abstract Idea: operate on the input data to create new functions can be performed by a person as a mental process (observation, evaluation, judgment, opinion). Alternatively or additionally, creating new functions is a mathematical concept. See 2019 Memorandum 52. See also  eResearchTechnology, Inc. v. CRF, Inc., 186 F. Supp. 3d 463 (W. D. Pa., 2016), aff’d, 2017 WL 1033672 (Mem) (Fed. Cir. 2016) (“obtaining data, generating an algorithm by quantitative analysis, and translating said algorithm into a more useful rule” is an abstract idea); and See also In re Grams, 888 F.2d 835 (Fed.Cir.1989) providing "an algorithm for calculating parameters indicating an abnormal condition”.
and one or more functions that, when operated on by the processor, cause the processor to transform the task schedule, measurements, and measurement estimates into predictive bioanalytic forecast of the subject's alertness, quickness, and longevity with regard to responsible decision making
Abstract Idea: transform the task schedule, measurements, and measurement estimates into predictive bioanalytic forecast of the subject's alertness, quickness, and longevity with regard to responsible decision making can be performed as mental steps (observation, evaluation, judgment, opinion). See 2019 Memorandum 52. See also  eResearchTechnology, Inc. v. CRF, Inc., 186 F. Supp. 3d 463 (W. D. Pa., 2016), aff’d, 2017 WL 1033672 (Mem) (Fed. Cir. 2016) (“obtaining data, generating an algorithm by quantitative analysis, and translating said algorithm into a more useful rule” is an abstract idea); and See also In re Grams, 888 F.2d 835 (Fed.Cir.1989) providing "an algorithm for calculating parameters indicating an abnormal condition”.
The processor is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.


	It is apparent that, other than reciting the additional non-abstract limitation of the processor noted in the Independent Claim 23/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human, in the mind, and/or using pen and paper. The mere nominal recitation of the processor does not take the claim out of the mental processes or mathematical concepts groupings. Hence, considering the language of claim 20 as a whole, the claim limitations fall into the category of mental processes and mathematical concepts. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 23/Revised 2019 Guidance Table above, recites the additional limitation of the processor which is recited at a high level of generality. The originally filed Specification provides supporting exemplary descriptions of generic computer components: page 2:… a processor; page 6:…including a processor; pages 7-11: …the processor; page 16:… a processor…the processor; pages 17-20, 22, 24, 26-33, 36, 38-44, 46-53 and 60: the processor 100…;. It is apparent that the lack of details about the processor indicates that the processor is generic, or part of generic devices, performing or being used in performing generic computer functions. The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”). The claim does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP § 2106.05(a)); (ii) a “particular machine” to apply or use the judicial exception (see MPEP § 2106.05(b)); (iii) a particular transformation of an article to a different thing or state (see MPEP § 2106.05(c)); or (iv) any other meaningful limitation (see MPEP § 2106.05(e)). See 84 Fed. Reg. at 55. Rather, claim 23 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the processor in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the originally filed Specification, as noted above. The originally filed Specification merely refers to the processor at a high level of generality, merely in terms of its functions without any further elaboration, and suggests that associated technologies are preexisting, routine tools that are adapted to the abstract idea of the claim. More specifically, the originally filed Specification, as noted above, supports a finding that the processor is generic, or part of generic devices such as general purpose computers having generic components to perform the functions of receiving data which represents insignificant pre and post-solutions activity of data gathering that courts have determined to be insufficient to transform judicially excepted subject matter into a patent-eligible application. The claim limitations do not recite any technical or technological implementations details for any of the claim steps, but rather functional results to be achieved by any and all means. As noted in the Independent Claim 23/Revised 2019 Guidance Table above, the “receives input data and a task schedule from a user” represents insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Also see Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can., 771 F.Supp.2d 1054, 1065 (E.D. Mo. 2011) aff’d, 687 F.3d 1266 (Fed. Cir. 2012) (explaining that “storing, retrieving, and providing data . . . are inconsequential data gathering and insignificant post solution activity”). The claims do no more than describe a desired function or outcome, without providing any limiting technical or technological detail that confines the claim to a particular technical or technological solution to an identified problem other than based on the determination of a particular value. The claim limitations do not specify any particular manner for performing the claim steps that improves the relevant technology. The originally filed Specification also fails to provide any such technical or technological details for each of the claim steps. Mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology. In other words, using computers as tools to perform functions that can be mental processes or mathematical concepts (abstract ideas) does not impose a meaningful limit on the abstract idea. See MPEP § 2106.05(f); see also Alice, 573 U.S. at 223 (Finding “if [the] recitation of a computer amounts to a mere instruction to implement an abstract idea on a computer, that addition cannot impart patent eligibility.”) (internal quotation marks, alteration, and citations omitted).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The sequence of “receiving” data, “transforming” data, “creating new functions”, and “transforming” data, is equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to the dependent claims:
	Dependent claims 21, 22 and 24-33 include all the limitations of respective independent claims 20 and 23 from which they depend and, as such, recite the same abstract idea(s) noted above for respective claims 20 and 23. The claims simply describe the type of algorithm used. The instant Specification, describes the algorithm as a mathematical algorithm which can be generated mentally and/or using pen and paper. Additionally, data manipulation using a mathematical algorithm type of mathematical concept found to be abstract by the courts. See 2019 Guidance, 84 Fed. Reg. at 52; SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (holding that claims to a "series of mathematical calculations based on selected information" are directed to abstract ideas). As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 21, 22 and 24-33 integrates the judicial exception into a practical application. While these claims may have a narrower scope than the representative claims, no claim contains an “inventive concept” that transforms the corresponding claim into a patent-eligible application of the otherwise ineligible abstract idea(s). Therefore, dependent claims 21, 22 and 24-33 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Response to Arguments
Objections to Claims
	Applicant’s amendment resolves the previous objections to claims 24-27.
Rejections under 35 U.S.C. § 101
	Applicant’s arguments have been fully considered but they are not persuasive.
	§ 101 Analysis, Step 1: Statutory Category
	Applicant does not dispute this finding.
§ 101 Analysis, Step 2A: Judicial Exception
Applicant’s assertions that “the examiner's analysis is flawed in prong 1 and that “the greater flaw in the examiner's analysis lies in prong 2. Applicant's claim 20 integrates the allegedly abstract limitations into the practical application of preparing (and displaying) a forecast of longevity conditions” is not substantiated and as such moot. The Examiner maintains that the above rejections clearly establish that claim 20 recites an abstract idea as identified in Step 2A (Prong 1), and none of the limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
§ 101 Analysis, Step 2B: Inventive Concept
Applicant asserts that “the examiner appears not to understand the technology, so further evidence is attached and the operation of the technology as illustrated by the additional evidence (limited to the operation of the example code from the Specification) is provided below”. Applicant’s remarks will be addressed with Applicant’s provided further evidence below.
Explanation and Illustration of the Claimed Technology
	Applicant asserts that “the examiner must misunderstand the described technology, because the specification includes a concrete example of a function that generates algorithms", then asserts that “Exhibit 1 demonstrates that the Specification indeed teaches and enables a unique improvement to computer technology” and subsequently “requests withdrawal of the § 101 rejection and prompt allowance of the claims on the merits”. These arguments are not persuasive. Applicant’s “Exhibit 1” appears to simply describe use of a known programming language. Additionally, the originally filed Specification (page 20) discloses created functions are no more than linear equations. Humans have long generated/created functions (linear and non-linear). In fact, constructing/creating/generating linear and non-linear functions/equations is part of High School Common Core Math Standards. There are numerous examples of unpatentable mathematical algorithms identified by the Federal Circuit as abstract ideas. For example, in addition to the cases noted in the rejections above, the claim in RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1328 (Fed. Cir. 2017), was found to be directed to the abstract idea of encoding and decoding image data using a mathematical formula. In SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1164 (Fed. Cir. 2018), the claim was directed to a method for calculating, analyzing, and displaying investment data comprising the steps of selecting data, generating a distribution function, and generating a plot of the distribution function. In Digitech Image Technologies, LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), the claims of the challenged patent were determined to be directed to the abstract idea of organizing information through mathematical correlations. Id. at 13 50-51. In Digitech, the Federal Circuit held that a process that started with data, added an algorithm, and ended with a new form of data was directed to an abstract idea. Id. In this case, the only additional element in the instant claim is the “processor”. The performance by the “processor” of the step of “operat[ing] the input data to create new functions” does not take it out of the mental process and/or mathematical operations. The method of claim 23  starts with data, adds a mathematical function-generating algorithm, and ends with a new form of data. There is no material difference between the Alice step one analysis in RecogniCorp, SAP America, and Digitech, and the analysis here. As additionally noted in RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1327 (2017), “Adding one abstract idea . . . to another abstract idea . . . does not render the claim nonabstract.” The Applicant is respectfully reminded that in Benson, the Supreme Court considered a patent that claimed an algorithm implemented on a general purpose digital computer. 409 U.S. at 64. Because the algorithm was an abstract idea, the computer implementation did not supply the inventive concept. Id. at 71-72 ("The mathematical formula involved here has no substantial practical application except in connection with a digital computer .... "). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Alice, 134 S. Ct. at 2358. The Examiner maintains that "[c]ontrary to the instant application, in Enfish (page 7) the specification clearly disclosed the benefits of the claimed invention". “Exhibit 1” fails to establish how the claim’s additional limitations reflect an improvement in the functioning of the processor, or to any other technology or technical field, nor do they include any particular machine that is integral to the claim. See Memorandum at 55; MPEP § 2106.05(a}-(b).
Response to Other Arguments by the Examiner
	Applicant’s remarks are not persuasive. While Applicant argues “[T]here is no
basis for supposing that an unaided human could measure millisecond time”, the related claim limitation requires measuring the “user's change in response time in responding to said stimulus in milliseconds (msec) for each of said series of D-PVT”. It is apparent that if the user can respond via input within a certain time period, the user could similarly measure that certain in response time is a simple matter of calculation. 
	Additionally, Applicant’s stopwatch comments are misplaced. Assuming arguendo “the relevant claim !imitations are analogous to a stopwatch”, a stopwatch is a well-known generic device that measures the amount of time that elapses between its activation and deactivation. Any generic computing device would perform the time measurement function recited in the claims. Use of generic computer components to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the industry does not impose meaningful limits on the scope of the claims.
	In regard to Applicant’s remark that “[T]he examiner did not point out case !aw in
which a court (e.g. the Court of Appeals for the Federal Circuit) found a case to be
patent-eligible, and then reversed its own finding without a contrary judgment on appeal
(e.g. to the Supreme Court)”, Applicant is respectfully reminded that Alice was a patented case that was later found by the Supreme Court of the United States to be patent-ineligible. Additionally, the Examiner respectfully submits that there is no requirement that in every situation the Examiner must provide extrinsic evidence to support a conclusion that a claim recites an abstract idea. "[I]t is also possible, as numerous cases have recognized, that a § 101 analysis may sometimes be undertaken without resolving fact issues." Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1325-26 (Fed. Cir. 2016)); see also Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018) ("not every § 101 determination contains genuine disputes over the underlying facts material to the § 101 inquiry").
	In regard to Applicant’s remarks that “[S]hould the examiner be asserting the right to change the examiner's mind on eligibility without intervening new case law, Applicant respectfully points out that unlike the courts, the examiner is not entitled to make new case law, and moreover the examiner is prohibited by the Administrative Procedures Act from arbitrary and capricious decisions”, the Examiner maintains the evidence of record supports the Examiner’s conclusion that the rejections are proper.
	In view of the foregoing, the Examiner maintains that the claims are not patent eligible and remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Rejections under 35 U.S.C. § 103
	The previous rejections of claims 23-33 under 35 U.S.C. § 103 are withdrawn in view of Applicant’s arguments and remarks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715